Citation Nr: 0527314	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for peripheral neuropathy (to include as secondary 
to in-service herbicide exposure), and if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to December 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that no new and material evidence was 
submitted to reopen a previously denied and final claim of 
entitlement to service connection for peripheral neuropathy.  
Appeal to the Board was perfected.

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge of the Board, sitting in Las Vegas, 
Nevada.  The hearing transcript is of record.

The Board hereby reopens the claim of entitlement to service 
connection for peripheral neuropathy.  The claim granted only 
to this extent.  The reopened claim is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C. for 
further evidentiary development.


FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO denied an 
original claim of entitlement to service connection for 
peripheral neuropathy.  The veteran was notified of this 
decision and of appeal rights the same month, but did not 
appeal the denial.  He took no further action on the claim 
until August 2002, when he petitioned to reopen the same 
claim.

2.  Evidence submitted since September 1996, with regard to 
the issue of entitlement to service connection for peripheral 
neuropathy, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim; relates to an unestablished fact necessary to 
substantiate the claim; and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1996 RO denial of service connection for 
peripheral neuropathy is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2004).

2.  New and material evidence has been received since 
September 1996 with respect to the claim of entitlement to 
service connection for peripheral neuropathy and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notice requirements.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  They are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

Without deciding whether VCAA notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for peripheral neuropathy, it is the Board's 
conclusion that VCAA does not preclude the Board from now 
adjudicating this specific issue.  This is so because the 
Board is taking action favorable to the veteran by reopening 
the claim and granting the claim only to this extent, which, 
at this point, poses no risk of prejudice to him.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted is a "legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.   Evans v. 
Brown, 9 Vet. App. 273 (1996).  Essentially, a denial is 
final unless the veteran initiates further review by 
expressing disagreement with the denial within one year after 
the date of notice thereof.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).


When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  As for the second step, if VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue, 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The claim from which the instant appeal stems is that 
received in August 2002.  Service connection for peripheral 
neuropathy initially was denied in a September 1996 rating 
decision.  The veteran was notified of this decision and of 
appeal rights in September 1996.  He did not initiate appeal 
of this decision.  The claims folder reflects no further 
communication from the veteran concerning peripheral 
neuropathy until August 2002, when he petitioned the RO to 
reopen the same claim.  After the RO denied the claim in July 
2003 on the grounds that no new and material evidence was 
received to reopen it, the veteran perfected an appeal to the 
Board.

Based upon the above, with no initiation of appeal as to the 
original denial, the September 1996 rating decision is the 
last final denial.  It is the operative rating action for the 
purposes of determining whether new and material evidence has 
been submitted thereafter.

Evidence added to the record since September 1996 includes 
private medical records and VA outpatient treatment records 
concerning treatment and testing for various ailments dated 
within the last several years.  These records are new in the 
sense that they were not of record as of September 1996.

In order to reopen a previously denied and final claim, the 
evidence not only must be new, but also must be material.  
The new evidence must, at the most basic level, present a 
reasonable possibility of substantiating the claim.  On the 
one hand, this does not present a particularly onerous 
standard for the veteran.  However, the evidence must be 
carefully reviewed to determine whether, even if new in the 
sense that they document more contemporaneous treatment for a 
claimed disorder, which appears to be the case here, it is 
not cumulative or redundant or "old" evidence and relates 
to an unestablished fact necessary to substantiate the claim.  

Here, the Board finds that the new evidence does rise to the 
level of materiality consistent with the governing "new and 
material evidence" standard.  In this connection, it is 
probative that a key basis for denial of the original 
peripheral neuropathy claim in 1996 was that service medical 
records do not disclose treatment for peripheral neuropathy.  
Thus, it appears that the RO's analysis was based in 
significant part on general service connection principles - 
that is, then-current record does not show incurrence or 
manifestation in service.  Evidence of an injury or other 
event during service related to the disorder or disease for 
which service connection is being sought is a basic 
criterion.  38 C.F.R. § 3.303 (2004).   

Thus, an important concern in this case is whether new 
evidence is contrary to prior basis for denial - lack of 
manifestation of peripheral neuropathy during service.  The 
new records suggest that the veteran might have had symptoms 
during service that could be related to post-service 
diagnosis of peripheral neuropathy.  Specifically, Dr. 
LaMancusa (a physician at M. O'Callaghan Federal Hospital at 
Nellis A.F.B., Nevada) diagnosed the veteran with peripheral 
neuropathy in his October 2003 report, and also said: 
"symptoms begun as early as 1977."  This raises the 
possibility - although not a definitive medical basis for the 
purposes of now deciding this claim on its merits, as will be 
explained in more detail below - that peripheral neuropathy 
could have become manifested during service.  As such, it is 
material evidence that relates to an unestablished fact 
necessary to substantiate the claim.       

Also, in the August 2002 claim, the veteran explicitly raised 
another factual basis for which service connection might be 
had, if evidence supports his position - he reported that he 
might have had exposure to herbicides in the Republic of 
Vietnam or in waters offshore Vietnam.  See August 2002 
informal claim to reopen; Board hearing transcript.  This, 
too, is new and material lay evidence pertinent to the issue 
before the Board, particularly because it is not clear to the 
Board whether the 1996 denial considered presumptive service 
connection for peripheral neuropathy based upon herbicide 
exposure under 38 C.F.R. § 3.309(e) (2004).

A veteran with active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  See 38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The RO's communication with the National Personnel Records 
Center (NPRC) has revealed that, while the veteran's physical 
presence on Vietnam soil was not verified, the veteran did 
serve aboard the U.S.S. Tulare during active service in the 
Navy, and that this ship was in the waters offshore Vietnam 
from August 8, 1964 to September 28, 1964, which is within 
the statutorily prescribed time period.  

Presumptive service connection for peripheral neuropathy 
based upon herbicide exposure requires manifestation thereof 
to a compensable degree within one year after discharge.  38 
C.F.R. § 3.307(a)(6).  This is not shown in the current 
record.  However, the veteran can still establish service 
connection on a direct basis if the evidence shows (a) that 
he had herbicide exposure, and (b) that it caused peripheral 
neuropathy.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994). 
 
On the issue of whether, in the veteran's case, an 
etiological (cause-effect) relationship exists between 
claimed herbicide exposure and peripheral neuropathy, the 
medical evidence does not provide definitive answer.  Nor is 
it clear from the record, as noted above, whether there is a 
definite etiological link between service and peripheral 
neuropathy.  First, Dr. LaMancusa's October 2003 report, 
discussed earlier, also included this diagnosis: "Evaluation 
by neurologist in 1984 shows positive exam findings 
consistent with an idiopathic neuropathy with both motor and 
sensory components."  (Emphasis added.)  "Idiopathic" is 
defined in Stedman's Medical Dictionary (27th ed. 2000), at 
p. 873, as "Denoting a disease of unknown cause."  The 
Board observes that this portion of Dr. LaMancusa's report 
does not wholly rule out the possibility that, 
notwithstanding the possibly idiopathic nature of the 
veteran's neuropathy, it might have had its onset during 
active service.  VA medical treatment records dated in 1984-
1986 further document a determination as to the idiopathic 
nature of the veteran's polyneuropathy.   

Nonetheless, Dr. LaMancusa's report raises other questions 
material to the Board's evaluation of this claim.  While Dr. 
LaMancusa discusses history of in-service exposure to 
"environmental toxins" apparently as relayed to him by the 
veteran, he did not express an opinion as to such exposure 
might be a cause or contributor of neuropathy.  The Board is 
compelled to explore this issue further.  This should take 
place in the form of a VA compensation and pension medical 
examination by a neurologist.

Second, while Dr. LaMancusa said that the "symptoms began as 
early as 1977," this does not prove that peripheral 
neuropathy was caused by some injury or other relevant 
incident in service.  First of all, it is not clear whether 
this quoted statement is the doctor's medical opinion that 
there is an etiological link; it might have been based in 
large part upon the veteran's reported history that he 
noticed symptoms in the late 1970s and that upon service 
retirement examination, he had reported swollen joints, leg 
cramps, and stiffness and weakness in the hands.  Moreover, 
the Board notes that other records from O'Callaghan Federal 
Hospital, dated in late 2001, suggest that the veteran might 
have had post-service (perhaps civilian job) exposure to 
arsenic ("peripheral neuropathy, probably from arsenic 
toxicity").  In addition, Dr. LaMancusa's records indicate 
that the cause of neuropathy might be hereditary or genetic 
factors (which would seem to be consistent with his use of 
the word "idiopathic").  More specifically, as reflected in 
a May 2002 report, his diagnoses included probable 
"hereditary sensory and autonomic neuropathy."  Another 
doctor (a neurologist) at O'Callaghan stated in December 
2001: "longstanding history of polyneuropathy complicated by 
recent exposure to arsenic and cadmium," suggesting that 
chemical exposure might have be a contributor in exacerbating 
neuropathy, although it might not be the cause of neuropathy.           

Based on the foregoing, the Board finds that new evidence 
pertinent to the issue of service connection for peripheral 
neuropathy - in the form of O'Callaghan hospital records and 
NPRC determination that the veteran was offshore Vietnam 
during the statutorily prescribed time period for presumed 
herbicide exposure - has been added to the record.  These 
records present evidence that amply rise to the level of 
materiality consistent with the 38 C.F.R. § 3.156(a)(2004) 
standard to permit reopening of the claim.  The claim is 
granted only to this extent.  

However, as discussed above, there is a significant 
evidentiary gap in terms of lack of a reliable, definitive 
medical opinion on etiology of peripheral neuropathy.  As 
such, the Board cannot now decide the claim on its merits.  
The reopened claim must be REMANDED for further evidentiary 
development, as set forth below.  


ORDER

New and material evidence sufficient to reopen the previously 
denied and final claim of entitlement to service connection 
for peripheral neuropathy having been received, the claim is 
reopened.  The claim is granted only to this extent.  




REMAND

Having reopened the previously denied and final claim of 
entitlement to service connection for peripheral neuropathy 
and having reviewed the entire record, the Board finds that 
additional evidentiary development in the form of a VA 
compensation and pension medical (C&P) examination is 
warranted, after obtaining any additional, relevant missing 
records, before the reopened claim can be adjudicated on its 
merits.  A remand would ensure that due process rights, 
including those associated with VCAA duty to assist, are met.

The reopened claim is therefore REMANDED for the following 
actions, after which the RO should undertake de novo review 
of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim 
that he has in his possession.  Or he 
should identify any new source(s) of 
records pertinent to the claim but not 
currently reflected in the claims file.  
Ask him specifically to name any private 
doctor who treated or tested him for 
peripheral neuropathy and whose records 
are not in the claims file.  Assist the 
veteran in obtaining any such records 
consistent with VCAA.  Associate any 
records obtained with the claims folder.    

2.  Specifically determine whether the 
veteran meets the requirements for 
presumption of exposure to herbicides 
while aboard the U.S.S. Tulare in waters 
offshore Vietnam between August 8, 1964 
to September 28, 1964 or at any other 
time.

3.  After completing the above, and 
obtaining as many of the missing records 
as is reasonably possible consistent with 
the above remand directive, schedule the 
veteran for a VA C&P examination by a 
medical doctor, a neurologist.  The 
neurologist should examine the veteran 
and then issue a written report 
addressing the following:   

Specifically indicate whether the veteran 
has peripheral neuropathy or not.  If the 
veteran has peripheral neuropathy, the 
examiner should opine whether it is at 
least as likely as not (by a probability 
of 50 percent), more likely than not (by 
a probability greater than 50 percent), 
or less likely than not (by a probability 
less than 50 percent) that the veteran's 
peripheral neuropathy is related to 
active service.  In addition, the 
examiner should specifically address 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability greater 
than 50 percent), or less likely than not 
(by a probability less than 50 percent) 
that the veteran's peripheral neuropathy 
was an acute or subacute peripheral 
neuropathy (defined as transient 
peripheral neuropathy that appears within 
weeks or months of exposure to an 
herbicide agent and resolves within two 
years of the date of onset) that became 
manifest within one year after the 
veteran was exposed to an herbicide 
agent.

The veteran's claims folder, which should 
include a complete copy of this decision 
and remand order and all service medical 
records, should be made available to the 
examiner.  In answering the queries posed 
above, the examiner is specifically 
requested to review, in particular, the 
veteran's service medical records and the 
neurological evaluation records from M. 
O'Callaghan Federal Hospital and discuss 
the findings therein to the extent 
necessary to adequately explain the bases 
for concluding whether the veteran's 
peripheral neuropathy, is or is not 
attributable to active service, to 
include any presumed herbicide exposure.  
If the examiner is unable to opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he/she should so state and explain the 
reasons therefor.  The examiner also 
should conduct or order diagnostic 
testing as deemed warranted.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.  

3.  After completing the above, review 
the entire file, including all evidence 
and information associated with the 
claims file after the issuance of the 
March 2005 Supplemental Statement of the 
Case (SSOC), and then readjudicate the 
claim de novo.  If it is determined that 
a favorable resolution of the claim is 
not in order, then issue an updated SSOC 
and give the veteran and his accredited 
service representative an appropriate 
amount of time to respond to it.  
Thereafter, the claim should be directed 
to the Board, if in order.  

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


